Case 3:19-cv-00637-MAS-LHG Document 40-5 Filed 12/14/20 Page 1 of 10 PageID: 281




                                                                           E

                                                                           X

                                                                           H

                                                                           I

                                                                           B

                                                                           I

                                                                           T



                                                                           B


                             Exhibit “B”
Case 3:19-cv-00637-MAS-LHG Document 40-5 Filed 12/14/20 Page 2 of 10 PageID: 282




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

     MICROBILT CORPORATION,

                            Plaintiff,
                  v.                                      CIVIL ACTION NO.: 3:19-cv-00637

     BAIL INTEGRITY SOLUTIONS, INC.
     and THOMAS BRIAN SHIRAH in his
     individual capacity; ABC COMPANIES
     (1-10), JOHN and JANE DOES (1-10),

                            Defendants.

            PLAINTIFF’S OBJECTIONS AND ANSWERS TO DEFENDANTS’ FIRST
                                INTERROGATORIES

            Plaintiff MicroBilt Corporation (“MicroBilt”), by and through its undersigned counsel,

   serves its Objections and Answers to Defendants’ First Set of Interrogatories, served by

   Defendants Bail Integrity Solutions, Inc. (“Bail Integrity”) and Thomas Brian Shirah (“Shirah”

   and collectively with Bail Integrity, “Defendants”).

                                         GENERAL OBJECTIONS

            MicroBilt asserts the following General Objections, which apply to each and every

   Interrogatory contained in Defendants’ First Set of Interrogatories as if incorporated and set out in

   full in each response:

            1.     MicroBilt objects to the Interrogatories to the extent that they impose burdens or

   obligations different from or in excess of those permitted under the Federal Rules of Civil

   Procedure or the Local Rules of the District of New Jersey. These Responses are provided in

   accordance with applicable rules and law only.




   14971139vl
Case 3:19-cv-00637-MAS-LHG Document 40-5 Filed 12/14/20 Page 3 of 10 PageID: 283



           2.       MicroBilt objects to the Interrogatories to the extent that they seek information that

   is exempt from discovery or protected from disclosure by the attorney-client privilege, the work

   product doctrine, or any other applicable privilege, doctrine, immunity, or protection.

           3.       MicroBilt objects to the Interrogatories to the extent that they seek information

   outside of its possession, custody, or control or information that already is in the possession,

   custody, or control of the Defendants.

           4.       MicroBilt objects to the Interrogatories to the extent they are overbroad, unduly

   burdensome, and not proportional to the needs of the case.

            5.      Further discovery, independent investigation, or other analysis may lead to the

   discovery of additional information, which may lead to additions or changes to the Responses set

   forth herein.

            6.      MicroBilt’s Responses are provided without waiver of, or prejudice to, any right at

   any later time to raise objections to: (a) relevance, materiality, or admissibility of any part of the

   Responses in this or in any other litigation or proceeding; or (b) any further demand for discovery

   involving or relating to matters raised in the Interrogatories.

                           ANSWERS TO SPECIFIC INTERROGATORIES

   REQUEST NO. 1: Identify all persons with any knowledge of the facts alleged in
   paragraph 15 of the Complaint.

   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt identifies

   the following individuals:

                                                                         Subject(s) of Discoverable
                 Name                 Contact Information
                                                                                 Information
    Matt Roesly                To be contacted through Plaintiffs      Plaintiffs New Business
                               counsel                                 Account Manager; Knowledge
                                                                       regarding the sale of Mobile
                                                                       Device Verification product and
                                                                       services to Bail Integrity______
    Melissa Dennis             To be contacted through Plaintiffs      Plaintiffs Director of
                               counsel                                 Compliance and Customer

                                                      2
   14971139vl
Case 3:19-cv-00637-MAS-LHG Document 40-5 Filed 12/14/20 Page 4 of 10 PageID: 284



                                                               Accounts; Knowledge
                                                               regarding customer onboarding,
                                                               compliance, and audits.______
    Walt Wojciechowski To be contacted through Plaintiffs      Plaintiffs Chief Executive
                       Counsel                                 Officer; Knowledge regarding
                                                               all areas of company business,
                                                               customers, products and
                                                               services, and financials._____
    Michael Woody           Unknown                            Bail Integrity’s former COO;
                                                               According to Bail Integrity, Mr.
                                                               Woody is one of the individuals
                                                               responsible for Bail Integrity’s
                                                               relationship with MicroBilt
    Josh Norvell            Unknown                            Bail Integrity’s Former HR
                                                               Director; According to Bail
                                                               Integrity, Mr. Norvell is one of
                                                               the individuals responsible for
                                                               Bail Integrity’s relationship
                                                               with MicroBilt
    Thomas Brian            To be contacted through            Bail Integrity’s CEO and
    Shirah                  Defendants’ Counsel                Owner; Knowledge regarding
                                                               all areas of company business,
                                                               customers, products, services,
                                                               and financials

   Plaintiff reserves the right to amend this answer as further information is obtained through
   discovery.

   REQUEST NO. 2: Identify all persons with any knowledge of the facts alleged in
   paragraph 18 of the Complaint.

   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt refers to

   the individuals identified in response to Request No. 1.

   REQUEST NO. 3: Identify all persons with any knowledge of the facts alleged in
   paragraph 21 of the Complaint.

   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt refers to

   the individuals identified in response to Request No. 1.

   REQUEST NO. 4: Identify all persons with any knowledge of the facts alleged in
   paragraph 22 of the Complaint.

   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt identifies

   the following individuals:

                                                    3
   14971139v1
Case 3:19-cv-00637-MAS-LHG Document 40-5 Filed 12/14/20 Page 5 of 10 PageID: 285



  Joseph Cox - Vice / Motherboard Reporter

  Lorenzo Franceschi-Bicchierai - Vice / Motherboard Reporter

  VICE / Motherboard Reporters / Editors

   Bounty Hunter - Currently unknown

  Thomas Brian Shirah

   Bail Integrity Officers / Employees

  REQUEST NO. 5: Identify all persons with any knowledge of the facts alleged in
  paragraph 25 of the Complaint

  ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt refers to

  the individuals identified in response to Request No. 4, and MicroBilt identifies the following

   additional individuals:

   Matt Roesly

   Melissa Dennis

   Keith Goodnight-MicroBilt SVP, Product Management & Development

   Paul Page - MicroBilt SVP & Chief Information Security Officer

   Walt Wojciechowski

   REQUEST NO. 6: Identify all persons with any knowledge of the facts alleged in
   paragraphs 40-41 of the Complaint.

   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt refers to

   the individuals identified in response to Request No. 1.

   REQUEST NO. 7: Identify all persons with any knowledge of the facts supporting
   MicroBilt’s claims for damages in this lawsuit, including the type and calculation of any such
   damages.

   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt identifies

   the following individuals:




                                                    4
   14971139vl
Case 3:19-cv-00637-MAS-LHG Document 40-5 Filed 12/14/20 Page 6 of 10 PageID: 286



    Walt Wojciechowski   To be contacted through Plaintiffs Plaintiffs Chief              Executive
                         Counsel                            Officer
    Expert               To be contacted through Plaintiffs Potential TBD
    Accountant/Economist Counsel

   REQUEST NO. 8: Identify and describe in detail all steps, if any, taken by MicroBilt to
   investigate the facts alleged in paragraphs 22-25 of the Complaint before it was filed.

   ANSWER: MicroBilt objects to Request No. 8 to the extent that it seeks information protected

   from disclosure by the attorney-client privilege or work product doctrine. Such information will

   not be produced. Subject to and without waiving the foregoing general and specific objections.

   MicroBilt refers to the document discovery provided in response to Defendants’ Request for

   Production of Documents.

   REQUEST NO. 9: Identify the “bounty hunter” described in paragraph 22 of the
   Complaint. If You cannot identify this person, please describe all steps you took in any effort
   to identify this person.

   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt states that

   it cannot definitively identify the individual who is the bounty hunter described in the

   Vice/Motherboard Article. This individual is known by Joseph Cox and other Vice / Motherboard

   employees, and was provided the geolocation data at issue by or is an employee or representative

   of Bail Integrity and as such, Bail Integrity, through its officers, employees or agents, should be

   aware of this individual’s identity.

   REQUEST NO. 10: Identify and describe all communications You had with
   Vice/Motherboard or anyone You associated with Vice/Motherboard, including Joseph Cox,
   relating to the allegations of the Complaint.

   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt refers to

   the communications between MicroBilt and Vice/Motherboard in the document discovery

   provided in response to Defendants’ Request for Production of Documents.

   REQUEST NO. 11: Identify and describe in full detail all facts supporting Your allegation
   that Thomas Brian Shirah engaged in, had knowledge of, or directed or participated in any
   way in, the actual disclosure of any information to the unnamed “bounty hunter” as alleged
   in paragraphs 22-25 of the Complaint.

                                                    5
   14971139v1
Case 3:19-cv-00637-MAS-LHG Document 40-5 Filed 12/14/20 Page 7 of 10 PageID: 287




   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt directs

   your attention to the facts in support its allegations in paragraph 22-25 of the Complaint. In

   addition, depositions of Bail Integrity officers / employees, and MicroBilt officers / employees

   named in response to earlier interrogatories will supplement the Answer to this Request.

   REQUEST NO. 12: Identify and describe in full detail all facts supporting Your allegation
   that Thomas Brian Shirah engaged in, had knowledge of, or directed or participated in any
   way in, the improper or unlawful conduct alleged in the Third Cause of Action of the
   Complaint.

   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt states that

   the following facts support its allegations that Shirah engaged in, had knowledge of, or directed or

   participated in the conduct alleged in the Third Cause of Action:

   Mr. Shirah received, negotiated, signed (in various places), and transmitted to MicroBilt, the

   agreement for services with MicroBilt and other contractual documents attached to the Complaint

   between Bail Integrity and MicroBilt;

   Mr. Shirah was aware that Bail Integrity would not comply with the terms of the agreement for

   services with MicroBilt and never informed MicroBilt of such;

   Mr. Shirah ordered and used the services of MicroBilt pursuant to the agreement and contractual

   documents he received, negotiated, signed and transmitted back to MicroBilt;

   Mr. Shirah paid for the services ordered from MicroBilt via a credit card issued in his name and at

   his home address.

   Mr. Shirah is the owner of Bail Integrity and responsible for the acts of its agents.

   REQUEST NO. 13: Identify and describe all communications You had with Bail Bond
   Technologies or anyone You associated with Bail Bond Technologies, including but not
   limited to Chris Gilliland, relating to the allegations of the Complaint.




                                                     6
   14971139v1
Case 3:19-cv-00637-MAS-LHG Document 40-5 Filed 12/14/20 Page 8 of 10 PageID: 288



   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt refers to

   the communications between MicroBilt and Bail Bond Technologies in the document discovery

   provided in response to Defendants’ Request for Production of Documents.

   REQUEST NO. 14: Identify and describe all facts supporting the allegation of paragraph
   22 of the Complaint that the bounty hunter described in that paragraph was “affiliated with
   Bail Integrity” Solutions, Inc.

   ANSWER: Subject to and without waiving the foregoing general objections, MicroBilt states that

   the following facts support its allegations that the bounty hunter is affiliated with Bail Integrity:

   Bail Integrity provided the information to the bounty hunter that the bounty hunter provided to

   VICE / Motherboard. The bounty hunter thus had some affiliation with Bail Integrity and was an

   agent of Bail Integrity.




                                                      7
   14971139vl
Case 3:19-cv-00637-MAS-LHG Document 40-5 Filed 12/14/20 Page 9 of 10 PageID: 289



                                            CERTIFICATION


            I certify that the foregoing statements made by me are true. I am aware that if any of the

   foregoing statements made by me are willfully false, 1 am subject to punishment. I further certify,

   warrant and represent that 1 have the full and complete authority to execute this document on behalf

   of Plaintiff and to bind Plaintiff to the answers to these interrogatories.



   MICROBILT CORPORATION



                                                 <4
   NAME

     CEO
   TITLE/POSITION



   DATE


                                                      C£0
   SIGNATURE




                                                      8
   14971139vl
Case 3:19-cv-00637-MAS-LHG Document 40-5 Filed 12/14/20 Page 10 of 10 PageID: 290




                                  CERTIFICATE OF SERVICE

         I hereby certify that, this 15th day of May 2020, I caused the foregoing to be served on

  counsel of record by electronic mail as follows:


                                          Craig S. Hilliard
                                        STARK & STARK
                                          993 Lenox Drive
                                              Bldg. Two
                                   Lawrenceville, NJ 08648-2389
                                           (609) 895-7346
                                     chilliard@stark-stark.com

  This 15th day of May 2020.



                                                                   /s/ Jeffrey S. Jacobovitz
                                                                   Jeffrey S. Jacobovitz




                                                     9
